Citation Nr: 0723643	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-39 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

In January 2005, in support of his claim, the veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).  And more recently, in January 2006, he 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the more 
recent hearing, he withdrew additional claims that he had 
appealed for service connection for 
post-traumatic stress disorder (PTSD) and for a higher, i.e., 
increased rating for his bilateral hearing loss - leaving 
only his claim for hypertension.

In July 2006, the Board remanded the claim for hypertension 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further procedural and evidentiary 
development.

FINDINGS OF FACT

1.  The lay and medical evidence shows that elevated blood 
pressure readings representing hypertension were noted on the 
report of the veteran's June 1969 
military pre-enlistment examination.  

2.  The medical evidence also shows his pre-existing 
hypertension did not increase in severity during service, 
much less beyond its natural progression.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  One 
of the primary reasons the Board remanded this case to the RO 
in July 2006, via the AMC, was to ensure compliance with the 
VCAA.  And by virtue of a RO letter issued later in July 
2006, to comply with this remand directive, the veteran has 
been notified of the VCAA, including advised of the laws and 
regulations governing his claim and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
letter also indicated he should submit any pertinent evidence 
in his possession.  


His VA and private treatment records through February 2004 
have been obtained, as well as letters from private 
physicians, and, as mentioned, he had two hearings and was 
provided a VA compensation examination - including in March 
2007, as directed in the Board's July 2006 remand, to obtain 
a medical opinion indicating whether he had hypertension 
prior to beginning his service in the military and, if so, 
whether the condition was chronically aggravated while he was 
on active duty.  He has not identified any additional 
evidence that needs to be obtained for consideration.  His 
representative recently indicated in a May 2007 VA Form 646 
that they had no further argument.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in April 2004 - and again in 
October 2004 and January 2005, each time before sending the 
veteran a VCAA letter in July 2006.  But again, keep in mind 
the Board remanded this case to the RO in July 2006, partly 
to ensure compliance with the VCAA, and after sending the 
veteran the July 2006 VCAA letter to comply with the Board's 
remand directive, the RO readjudicated his claim in the April 
2007 supplemental statement of the case (SSOC) based on 
additional evidence that had been received since the initial 
rating decision in question, statement of the case (SOC), and 
prior SSOC.  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court also issued other precedent decisions.  
In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, but that, where the grant of service connection and 
the assignment of the initial disability rating and 
effective date occurred prior to the enactment of the VCAA, 
the intended purpose of § 5103(a) has been satisfied inasmuch 
as the claim has been more than substantiated - it has been 
proven, thereby eliminating the need for any additional 
notice concerning the downstream disability rating and 
effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial disability rating and 
effective date occurred after the enactment of the VCAA.  
Those five elements are:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, including these downstream elements, 
and if this did not occur there is a question of whether this 
is prejudicial error.  



The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has since held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

The July 2006 VCAA letter, already mentioned as sent on 
remand, apprised the veteran of the type of evidence or 
information needed to establish not only his entitlement to 
service connection for hypertension, but also a downstream 
disability rating and effective date.  So he has received the 
requisite Dingess/Dunlap notice and, again, the RO went back 
and took another look at the merits of his claim (i.e., 
readjudicated it) in the since issued April 2007 SSOC.  
Therefore, he is not prejudiced by the Board's consideration 
of his claim because the RO readjudicated his claim after 
providing VCAA-complaint notice.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (requiring that the Board explain 
why it is not prejudicial to the veteran to consider evidence 
in the first instance, that is, without the RO having 
initially considered it).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

The veteran's service medical records show that, on the 
report of his pre-enlistment examination in June 1969, his 
blood pressure was noted to vary from 134/80 to 176/90.  No 
other blood pressure readings were recorded during service 
until his military separation examination in July 1973, when 
it was 146/74.  His service medical records do not contain a 
diagnosis of hypertension or indicate that that diagnosis was 
considered.  His military service ended in November 1973.

Private outpatient records dated from February 1987 contain 
elevated blood pressure readings, but do not mention a 
diagnosis of hypertension.  These records also reflect 
evaluation and treatment for other cardiac disorders.  

In June 2003, a private physician wrote regarding the 
veteran's coronary artery disease and 1999 myocardial 
infarction (i.e., heart attack).  Noting that the veteran 
reported being in a war zone in Vietnam, she stated that 
"[i]t is possible that the stress of combat accelerated his 
blood pressure and could have caused early aggressive 
coronary artery disease that he has."  



During his hearings in January 2005 and January 2006, the 
veteran stated that, after his enlistment examination (noting 
the elevated blood pressure), he had his blood pressure 
checked by his private physician, who submitted his findings.  
(The physician's letter is not of record, although the 
enlistment examination report does refer to a "B.P. pulse 
letter" in July 1969.  The veteran subsequently entered the 
military in November 1969.)  He testified that he did not 
recall his blood pressure being checked further during 
service.  

Pursuant to the Board's July 2006 remand, a VA compensation 
examination was conducted in March 2007 to obtain a medical 
opinion concerning the etiology of the veteran's 
hypertension.  The examiner discussed the veteran's pertinent 
medical history in some detail, as summarized above.  The 
veteran indicated he was not on any medication prior to his 
October 1999 myocardial infarction.  The diagnoses listed by 
the VA examiner included coronary artery disease, 
hyperlipidemia, and hypertension as first noted on the pre-
military exam in June 1969.  The VA examiner also provided 
the requested opinion, stating the record contained no 
blood pressure readings prior to the veteran's pre-military 
examination, but that hypertension was present during that 
pre-military examination, as well as during the veteran's 
military separation examination.  The examiner commented that 
it was "less likely as not that [the] veteran's hypertension 
was aggravated by his active military service as he had other 
risk factors for hypertension and heart disease, such as 
tobacco use and family history."  In support of his 
conclusion, the examiner pointed to medical guidelines for a 
diagnosis of hypertension, where normal blood pressure is 
less than 120 systolic (top number) and less than 80 
diastolic (bottom number), pre-hypertension is 120-139 
systolic or 80-89 diastolic, and hypertension is 140-159 
systolic or 90-99 diastolic.

Because elevated blood pressure - which the March 2007 VA 
examiner has indicated represented hypertension - was noted 
at the time of the veteran's military pre-enlistment 
examination, the presumption of soundness at service entry 
does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The Board finds, therefore, that the veteran's 
hypertension pre-existed his military service.  

VA's regulations also provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is a permanent (meaning chronic) 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Here, the Board finds that there is no 
competent medical evidence that the veteran's pre-existing 
hypertension underwent any permanent increase in severity 
during service.  The blood pressure reading noted at the time 
of his separation examination was in the same general range 
as the readings recorded during his pre-enlistment 
examination.  There are no indications of a worsening of the 
disease, much less beyond its natural progression.  Moreover, 
the March 2007 VA examiner stated that it was less likely 
than not the veteran's hypertension was aggravated by his 
active military service, citing instead other unrelated 
etiological factors - namely, his history of smoking and 
heredity in discussing the supporting rationale for this 
opinion.  

The Board recognizes the June 2003 private physician's 
statement to the effect that it is possible the stress of 
combat accelerated the veteran's blood pressure.  Although 
certainly well-meaning, that physician's statement carries no 
probative weight.  First, it does not appear that the 
physician had an opportunity to review any of the veteran's 
service medical records or any other relevant documents that 
would have enabled him to form an opinion on service 
connection on an independent basis.  The Court has held that 
such an opinion is "immaterial."  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

Second, the Court held in Obert v. Brown, 5 Vet. App. 30 
(1993), that a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  See also Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 
(1998); Bloom v. West, 12 Vet. App. 185 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  Use of cautious language does not always 
express inconclusiveness in a doctor's opinion on etiology.  
An etiological opinion should be viewed in its full context 
and not characterized solely by the medical professional's 
choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  But having said that, the Court also has held that 
where the physician is unable to provide a definite causal 
connection, the opinion constitutes what may be characterized 
as "non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  Here, the private physician's use of the phrase 
"it is possible" is equivalent to the speculative "may" or 
"could" that have been considered by the Court.  
Accordingly, that physician's opinion, without any supporting 
rationale, is simply inconclusive and must be characterized 
as "non-evidence."  

In summary, the competent medical evidence shows that 
hypertension was noted (and, indeed, documented) during the 
veteran's military pre-enlistment examination and, so, 
existed before he began serving on active duty.  Moreover, 
the competent medical evidence shows this pre-existing 
condition did not increase in severity during service - 
certainly beyond its natural progression, and thus was not 
chronically aggravated by service.  Hence, the Board 
concludes that the veteran's hypertension was not incurred in 
or aggravated by his military service, meaning his claim for 
service connection must be denied because the preponderance 
of the evidence is unfavorable, so no reasonable doubt to 
resolve in his favor.  38 U.S.C.A. §§ 1110, 1111, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  




ORDER

The claim for service connection for hypertension is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


